DETAILED ACTION
This action is pursuant to the claims filed on 11/26/2018. Claims 1-19 are pending. A first action on the merits of claims 1-19 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/26/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 2-14 and 16-19 objected to because of the following informalities:  
Claims 2-14, preamble; “A method as claimed in claim…” should read “The method as claimed in claim…”
Claims 16-18, preamble; “An apparatus as claimed in claim…” should read “The apparatus as claimed in claim…”
Claim 19, preamble; “An apparatus as claimed in 18…” should read “The apparatus as claimed in claim 18”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the conductive portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the conductive portion” will be interpreted as the same structure as “the conductive contact”. 
Claim 13 recites the limitation “a detected bio-parameter”. It is unclear if this limitation is intended to be interpreted as the same as “a bio-parameter of the subject to be detected” as recited in claim 1 or if this limitation is intended to be interpreted as a second detected bio-parameter. For examination purposes, this limitation will be interpreted to read “the detected bio-parameter”.
Claim 19 recites the limitation “a detected bio-parameter”. It is unclear if this limitation is intended to be interpreted as the same as “a bio-parameter of the subject to be detected” as recited in claim 15 or if this limitation is intended to be interpreted as a second detected bio-parameter. For examination purposes, this limitation will be interpreted to read “the detected bio-parameter”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-3, 5-6, 10, and 12-19 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Merletti (WO 2008/017921).
Regarding claim 1, Merletti teaches a method comprising: applying a conductive contact to a subject's skin (Fig 2, detection electrodes 2; page 4 lines 6-25 and abstract disclose contact with skin 5); positioning an electrode relative to the conductive contact to enable an electrical connection between the subject's skin and the electrode (Fig 2, magnetic connection elements 10; Pg 4 ln 35- pg 5 ln 27) wherein the electrical connection enables a bio-parameter of the subject to be detected (Pg 1 lns 5-10 disclose EMG signals; Pg 10 lns 15-23 disclose EEG, ECG, etc. alternatives ); and wherein at least one of the conductive contact and the electrode are magnetised so as to enable a magnetic field from the magnetised at least one conductive contact and/or electrode to align the conductive contact and the electrode (magnetic connection elements 10 and detection electrodes 2 are both magnetized as disclosed in page 4 lines 6-25 and pg 5).
Regarding claim 2, Merletti further teaches wherein both the conductive contact and electrode are magnetized 
Regarding claim 3, Merletti further teaches wherein the electrode is provided within a wearable electronic device (Fig 1-2, magnetic connection elements 10 are provided within magnet support 12 comprising circuit 13 and electric connector 14 configured to be worn by user).
Regarding claim 5, Merletti further teaches wherein the magnetic field is arranged to hold the electrode in position overlaying the conductive contact (Pg 5 lns 12-27).
Regarding claim 6, Merletti further teaches wherein the magnetic field is arranged to pull the electrode back to a position overlaying the conductive contact if the electrode is moved relative to the conductive portion (Pg 5 lns 12-27, “high attractive force” and similar shaped magnetic connection elements 10 and detection electrodes 2 provides the magnetic field to pull either element 2 or 10 back into an overlay position if one is moved relative to the other).
Regarding claim 10, Merletti further teaches wherein the electrical connection is a galvanic connection (Fig 1, magnetic connection element 10 and detection electrode 2 are in a direct galvanic connection; Examiner notes “galvanic connection” is interpreted in light of applicant’s disclosure and the regular interpretation to one of ordinary skill describing a galvanic connection as a direct current path).
Regarding claim 12, Merletti further teaches wherein the electrode is arranged to provide an output signal (Pg 1 lns 5-10 disclose EMG signals; output signal is sent through circuit 13, electric connector 14, and signal cable 15).
Regarding claim 13, Merletti further teaches wherein the output signal is indicative of a detected bio-parameter (Pg 1 lns 5-10; EMG output signal is a bio-parameter).
Regarding claim 14, Merletti further teaches wherein the bio-parameter comprises at least one of; a biopotential, a bio-mechanical output, or optical output 
Regarding claim 15, Merletti teaches An apparatus (device of Figs 1-2) comprising: at least one electrode (Figs 1-2, magnetic connection elements 10), wherein the at least one electrode is arranged to be coupled to a conductive contact on a subject's skin (Figs 1-2, detection electrodes 2 on skin 5 and coupled to magnetic connection element 10) so as to enable an electrical connection between the conductive contact and the electrode (Pg 4 ln 35- pg 5 ln 27 disclose electrical connection between corresponding elements 2 and 10), wherein the electrical connection enables a bio-parameter of the subject to be detected (Pg 1 lns 5-10 disclose EMG signals; Pg 10 lns 15-23 disclose EEG, ECG, etc. alternatives); wherein at least one of the conductive contact and the electrode are magnetised so as to enable a magnetic field to align the conductive contact and the electrode (page 4 line 6 through page 5 line 27 disclose magnetic properties of magnetic connection elements 10 and detection electrodes 2 to enable alignment).
Regarding claims 16-17, Merletti further teaches wherein the electrode is magnetized (magnetic connection elements 10 are magnetized); wherein the electrode comprises a magnetic portion (Pg 5 lns 12-27 disclose construction of magnetic connection elements 10 to define at least one magnetic portion).
Regarding claims 18-19, Merletti further teaches wherein the electrode is arranged to provide an output signal (Pg 1 lns 5-10 disclose EMG signals; output signal is sent through circuit 13, electric connector 14, and signal cable 15); wherein the output signal is indicative of a detected bio- parameter (EMG output signal is a detected bio-parameter).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merletti in view of Burton (U.S. Patent No. 4,067,342).
Regarding claim 4, Merletti teaches the method of claim 1 as stated above. Merletti further teaches wherein the electrode is mounted on a textile substrate (Pg 5 lns 6-11, magnetic connection means 10 are mounted on magnet support 12 defined as cloth). 
Merletti fails to teach wherein the electrode comprises a conductive film mounted on a textile substrate 
In related prior art, Burton teaches a similar method wherein a similar electrode comprises conductive film mounted on a textile substrate (Fig 1 and Col 2 lns 56-60 cloth-like substrate 10 with conductive tape layer 12 mounted thereon with magnetic connection elements 14). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Merletti in view of Burton to incorporate the conductive film electrode(s) mounted on the textile substrate to arrive at the method of claim 4. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known magnetic electrode configuration (Merletti magnetic connection elements 10 defining magnetic electrodes) for another well-known electrode configuration (Burton Fig 1, conductive tape layer 12 configured as a film with magnetic connections 14) to yield the predictable result of providing a conductive electrode capable of acquiring and/or transmitting biological signals and magnetic properties to align with corresponding magnetic and conductive features of the circuit to successfully mechanically and electrically connect said circuit.
Regarding claim 7, Merletti teaches the method of claim 1 as stated above. Merletti further teaches an alternate embodiment wherein an adhesive connection could be used to secure the electrode support (Fig 1 support 3) to the skin (Pg 9 lns 14-24).
Merletti fails to teach wherein the conductive contact comprises an adhesive and a conductive film overlaying the adhesive wherein the adhesive is applied to the surface of the subject's skin and wherein the adhesive comprises magnetic particles suspended within the adhesive.
In related prior art, Burton teaches a similar method wherein a similar conductive contact comprises an adhesive (Fig 2, layer 12 is adhesive with a skin facing surface; Col 3 lns  and a conductive film overlaying the adhesive (Col 3 lns 46-54; film layer opposite to the skin facing surface is a conductive and magnetic layer) wherein the adhesive is applied to the surface of the subject's skin (Col 4 lns 21-25, adhesive of layer 12 is to be applied to skin) and wherein the adhesive comprises magnetic particles suspended within the adhesive (Col 3 lns 46-62; magnetic powders, conductive coating, and adhesive are mixed together such that magnetic particles are suspended in adhesive). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive contact of Merletti in view of Burton to incorporate an adhesive layer comprising suspened magnetic particles and conductive film overlaying the adhesive to arrive at the method of claim 7. Doing so would have been obvious to one of ordinary skill in the art as a simple substitution of one well-known magnetic conductive contact (Merletti, detection electrodes 2 comprising a ferrous material coated in AgCl) for another well-known magnetic conductive contact (Burton Fig 1, adhesive layer with conductive and magnetic particles) to yield the predictable result of providing a magnetic and conductive contact to the skin capable of acquiring biological signals. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merletti in view of Aimone (U.S. PGPub No. 2016/0367189).
Regarding claim 8, Merletti teaches the method of claim 1 as stated above.
Merletti fails to teach wherein the conductive contact comprises an ink comprising conductive particles which is deposited on the surface of the subject's skin.
In related prior art, Aimone teaches a similar method wherein a similar conductive contact comprises an ink comprising conductive particles which is deposited on the surface of the subject's skin ([0092], conductive ink is provided on electrode surface to contact skin and .
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merletti in view of Von Novak (U.S. Patent No. 9,827,430).
Regarding claim 9, Merletti teaches the method of claim 1 as stated above.
Merletti fails to teach wherein the conductive contact comprises an ink comprising conductive particles which is dispersed underneath the epidermis of the subject's skin.
In related prior art, Von Novak teaches a similar method wherein a similar conductive contact comprising conductive particles is dispersed underneath the epidermis of the subject’s skin (Fig 2 and Col 7 lns 7-22; conductive particles 214 beneath epidermis 202 form conductive tattoo 104). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive contact of Merletti in view of Von Novak to incorporate implanted conductive ink underneath the epidermis to couple with the remaining conductive contact to arrive at the method of claim 9. Doing so would have been obvious to one of ordinary skill in the art as the use of conductive ink ‘tattoos’ beneath the epidermis is a well-known method in the art to yield a permanent conductive structures within the user’s skin capable of coupling with external devices placed on .
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merletti in view of Riemenschneider (U.S. PGPub No. 2017/0258357).
Regarding claim 11, Merletti teaches the device of claim 1 as stated above and further teaches the use of a galvanic connection between the electrode and conductive contact (Fig 1, magnetic connection element 10 and detection electrode 2 are in a direct galvanic connection).
Merletti fails to teach wherein the electrical connection comprises capacitive coupling between the conductive contact and the electrode.
However, in related prior art, Riemenschneider teaches a similar method wherein in some exemplary embodiments electrode-related data is configured to be transmitted via capacitive coupling ([0031-0032]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode and conductive element of Merletti in view of Riemenschneider to incorporate the capacitive electrical connection to transmit electrode-related data to arrive at the method of claim 11. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known electrical connection (Fig 1, galvanic connection of Merletti) for another well-known electrical connection ([0031-0032] capacitive coupling of Riemenschneider) to yield the expected results of providing a well-known electrical connection to transmit electrode-related data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794